Lucy’s Water World Inc No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa # 707, Beijing, China 101318 775-851-7397 or 775-201-8331 fax March 20, 2012 United StatesSecurity & Exchange Commission Division of Corporate Finance Attn: Reid Hooper treet, N.E. Washington, DC 20549 Re: Lucy’s Water World Inc. Registration statement on Form S-1A File No: 333-179012 Enclosed is our response to your comments of March 12, 2012.Attached you will also find a copy of the “redlined” amendment for comparison purposes. We look forward to hearing back from you and we hope we responded appropriately to all your comments. Please feel free to contact us directly at 775-851-7397 or fax any response to 775-201-8331 or email to Jsmith@howtogopublic.net. Sincerely; s/s Corey Chiu Corey Chiu President March 12, 2012 Via E-mail Corey Chiu President, Director Lucy’s Water World, Inc. No. 39 Shuangyu St, Houshayu, Shunyi District Arcadia Villa #707 Beijing, China 101318 RE: Lucy’s Water World, Inc. Amendment No. 4 to Registration Statement on Form S-1 Filed March 7, 2012 File No. 333-179012 Dear Mr. Chiu: We have reviewed your registration statement and have the following comments. In some of our comments, we may ask you to provide us with information so we may better understand your disclosure. Please respond to this letter by amending your registration statement and providing the requested information. If you do not believe our comments apply to your facts and circumstances or do not believe an amendment is appropriate, please tell us why in your response. After reviewing any amendment to your registration statement and the information you provide in response to these comments, we may have additional comments. General 1. We note your response to comment 1 in our letter dated February 28, 2012. However, we still note disclosure in your Plan of Distribution section stating that sales of your common stock by your selling security holders must be made at the fixed price of $0.02 until a market develops. Please revise to state that sales must be made at a fixed price for the duration of the offering. Response: revised Statement of Operations, page F-3 2. We note your response to comment 7 in our letter dated February 28, 2012. Pursuant to Item 701 of Regulation S-K, please amend your filing to disclose the specific dates, i.e., day and month, which 50 million shares were issued and 1 million shares were issued. With respect to the 50 million shares issued, we note the issuance date provided in your prospectus, September 2011, does not include a specific day and is inconsistent with the date, October 31, 2011, provided in your response letter dated March 7, 2012. Also, as previously requested, provide us with a schedule showing your calculation of the weighted average number of shares outstanding. Response: revised Lucy's WaterWorld Inc. Average Weighted Shares 11/1/2011 Agreement No. Name Shares Date Days WA 1 LEE CHIA-CHENG 10/2/2011 30 2 LIANGTAO CUI 10/4/2011 28 3 JIAN ZHAO 10/5/2011 27 4 XIANSHENG DUAN 10/4/2011 28 5 JIANHUA WANG 10/5/2011 27 6 YING MAO 10/4/2011 28 7 ZHENG WANG 10/4/2011 28 8 LING HAN 10/5/2011 27 9 YUE XIAO 10/5/2011 27 10 GUANGMING ZOU 10/5/2011 27 11 BING HAN 10/5/2011 27 12 JIA CUI 10/5/2011 27 13 GUOQING XU 10/5/2011 27 14 WEI HAN 10/5/2011 27 15 FUAN HAN 10/5/2011 27 16 YUNXIA DONG 10/5/2011 27 17 YONG CHEN 10/5/2011 27 18 CHENG CHEN 10/5/2011 27 19 FAN FENG 10/5/2011 27 20 YING HAN 10/5/2011 27 21 XINQI WANG 10/4/2011 28 22 LISHA GAO 10/5/2011 27 23 LIHUI ZHU 10/5/2011 27 24 SHAN JIANG 10/5/2011 27 25 YING MA 10/4/2011 28 26 QIONG WU 10/4/2011 28 27 HONG JIANG 10/4/2011 28 28 TIN LI-FENG 10/6/2011 26 29 YONGXU FENG 10/5/2011 27 30 MEI HAN 10/6/2011 26 31 YIDAN LIU 10/5/2011 27 32 XINYA WANG 10/20/2011 12 33 LIANG XU 10/31/2011 1 34 COREY CHIU 10/31/2011 1 Total
